Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment
Applicant's amendments filed on 03/23/2021 have been entered. Claims 1, 4-16, 18-20 and 24-27 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4, 6-16, 18-20, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (JP 2017068248, of record, ‘248 hereafter).
Regarding claims 1, 4, 6-11, 15-16, 18-20, 24 and 27, ‘248 discloses a liquid crystal display device comprising a backlight unit (Fig 3-4, [0006], [0111]), wherein the backlight unit comprises a light guiding layer having light guiding pattern attached to a light source (Fig 3-4, Layer 80, [0014], [0089]), a low refraction layer with refractive index lower in a range of 1.01 to 1.30 disposed on the light guiding layer (Fig 3-4, layer 90, [0014], [0090]); a wavelength conversion layer reading upon color control layer, including a base resin, light diffusion (scattering) particles, and at least one quantum dot,  disposed on the low refraction layer (Fig 3-4, layer 10, [0006], [0018]-[0033], [0036]); and a protection layer disposed on the color control layer (Fig 3-4, layer 20, the low refractive index layer 20 functions as a protection layer, [0010], [0039]-[0056]). ‘248 discloses that the low refractive layer comprises resin composition including a silicone resin and a hollow silicone particle ([0041], [0042], [0046]-[0048]. Example 1, [0114]), wherein the silicone resin is a network polysiloxane having a general formula R-SiO3/2
Regarding claims 12-14, ‘248 discloses that an inorganic barrier layer may attached to at least one surface of the wavelength conversion layer ([0038], [0105]-[0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (JP 2017068248, of record, ‘248 hereafter).
Regarding  claim 5, ‘248 discloses that the polysiloxane can be formed from partially hydrolyzed silane which renders the polysiloxane having both chemical structure units of formula 1 and formula 3 as presently claimed in claim 1 and 4, but ‘248 fail to expressly set forth the ratio of these two structure units. However, it is known in the art that the ratio of these two structure unit directly affect the crosslinking degree of the polysiloxane network, which in turn affect the mechanical properties of the coating layer. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the ratio of the structure units in the low refractive index layer of ‘248, including the ratio as instantly claimed, in order to produce desired mechanical properties. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 25, ‘248 teaches all the limitation of claim 1, ‘248 does not expressly disclose that the hardness of the low refractive index layer (protective layer as claimed) being at least 5H, however, since the ‘248 discloses the low refractive index layer formed from a resin compound having identical structure as presently claimed, it is reasonable to expect that the hardness of the low refractive index layer of ‘248 would have the same properties as that of the protective layer of present application, including .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (JP 2017068248, of record, ‘248 hereafter) in view of Fan et al (US 2016/0363698, ‘698 hereafter).
Regarding claim 26, ‘248 teaches all the limitations of claim 1, but does not specifically discloses a resin composition including a repeating unit as recited in the claim 1, wherein the R1 and R2 satisfying limitations as recited in the claim 26, however, ‘698 discloses an antireflective layer comprising a low refractive index layer (refractive index in a range of 1 to 1.41) to render a high light transmittance ([0007]-[0012], [0027]), wherein the low refractive index layer formed from a silicon-based resin having structure repeating unit reading upon instantly claimed formula 1 with R1 and R2 being hydrogen, alkyl, alkenyl or aryl group ([0032]-[0038]). In light of these teachings, one of ordinary skill in the art would have been motivated to use the low refractive index layer as taught by ‘698, to modify the backlight unit of ‘248, in order to enhance the performance of the backlight unit by having a low refractive layer with high light transmittance. 
Response to Arguments
Applicant's arguments filed on 03/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited reference Nakamura ‘248 does not disclose the low refractive index layer include a resin composition including a repeating unit represented by Formula 1. It is noted that both the gelled hydrolyzed MTMS and dried 3/2 structure unit which reads upon instantly claimed Formula 1 (See Example 1 of ‘248). 
For the reasons set forth above and of record, the claims stand properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782